United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tolowa, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
James D. Muirhead, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0956
Issued: October 19, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 18, 2020 appellant, through counsel, filed a timely appeal from a September 27,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). 2 Pursuant to the

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from OWCP’s September 27, 2019 decision was March 25, 2020.
Because using the March 26, 2020 date of receipt would result in the loss of appeal rights, the date of the postmark is
considered the date of filing. The date of the U.S. Postal Service postmark is March 18, 2020, rendering the appeal
timely filed. See 20 C.F.R. § 501.3(f)(1).

Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.4
ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish a recurrence
of disability as of June 28, 2017 causally related to her accepted May 31, 2016 employment injury;
and (2) whether appellant has met her burden of proof to establish recurrences of disability
commencing June 2, 2018 and July 3, 2018 causally related to her accepted May 31, 2016
employment injury.
FACTUAL HISTORY
On June 3, 2016 appellant, then a 36-year-old mail carrier, filed a traumatic injury claim
(Form CA-1) alleging that on May 31, 2016 she was involved in a motor vehicle accident in the
performance of duty. She stopped work on May 31, 2016. On June 17, 2016 OWCP accepted the
claim for neck sprain/strain, lumbar sprain/strain, right knee contusion, right ankle sprain, right
shoulder contusion, and right hip contusion. It paid appellant wage-loss compensation on the
supplemental rolls from July 16 through October 15, 2016 and on the periodic rolls from
October 16, 2016. On March 29, 2017 OWCP accepted additional conditions of radiculopathy,
cervical region, and herniated disc at C4-5 and C5-6. Appellant returned to a full-time modified
letter carrier position on June 19, 2017. By decision dated March 14, 2018, OWCP determined
that the modified letter carrier positon fairly and reasonably represented her wage-earning
capacity. As appellant had no loss of wage-earning capacity (LWEC), it terminated her entitlement
to wage-loss compensation.
In a June 20, 2018 report, Dr. William A. Matarese, a Board-certified orthopedic surgeon,
indicated that appellant had recurring problems of neck pain, lower back pain, and right shoulder
pain, with the neck and back pain more severe. He noted examination findings and provided an
assessment of sprain of ligaments of lumbar spine, unchanged; other specific joint derangements
of right shoulder, unchanged, and sprain of ligaments of cervical spine, unchanged. Dr. Matarese
recommended physical therapy. He indicated that appellant could return to modified duty as of
June 25, 2018 with no lifting, pushing, or pulling more than 10 pounds. In a June 22, 2018
attending physician’s report (Form CA-20), Dr. Matarese noted that appellant was disabled from
June 2 through 25, 2018 and that she could return to light duty with restrictions of no lifting,
pushing, or pulling on June 25, 2018.
In a July 11, 2018 report, Dr. Matarese diagnosed cervical disc disorder at C5-6 level with
radiculopathy (primary), other specific joint derangements of right shoulder, sprain of ligaments
of cervical spine, and sprain of ligaments of lumbar spine (primary and subsequent encounters).
3

5 U.S.C. § 8101 et seq.

4

The Board notes that, following the September 27, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

2

He prescribed a course of physical therapy and referred appellant for a cervical magnetic resonance
imaging (MRI) scan.
On October 12, 2018 appellant filed a notice of recurrence (Form CA-2a) alleging that on
June 28, 2017 she stopped work due to a time loss from work as a result of her May 31, 2016
employment injury. She indicated that when she woke up on June 28, 2017 her back was in a
spasm and would not allow her to stand straight up or walk. Appellant noted that she has not
received any medical care since being discharged in May 2017. Evidence of record revealed that
she underwent a course of physical therapy. In a July 6, 2017 report, Dr. Steven H. Dane, a Boardcertified neurologist, noted a May 31, 2016 date of injury and that appellant was on modified duty.
He indicated that she had a flare-up of the neck and lower back pain that kept her out of work for
five days. Dr. Dane described examination findings, noting no significant change from her prior
cervical and lumbar examinations, and provided provisional diagnoses of cervical radiculopathy,
disc displacement with radiculopathy. He indicated that ap pellant could return to work on
July 8, 2017.
On October 16, 2018 appellant filed two additional CA-2a forms claiming recurrences of
disability due to a worsening of her employment-related conditions on June 2, 2018 and
July 3, 2018. She indicated that she experienced pain while working and daily pain after finishing
work. Appellant noted that she was unable to stand straight and that this had been happen ing since
the original injury.
OWCP received claims for compensation (Form CA-7) from appellant, claiming
intermittent disability from work from July 3 through December 27, 2018.
In development letters dated October 23, 2018, OWCP advised appellant that it received
her CA-2a forms completed on October 12 and 16, 2018. It noted that, following her May 31,
2016 work-related accident, she returned to work on June 19, 2017 in a full-time modified-duty
capacity. Appellant had work stoppages on June 28, 2017 and June 2 and July 3, 2018. OWCP
noted the deficiencies of the evidence received and to submit additional evidence showing a change
in the nature and extent of her limited-duty employment or a change in the extent of her injuryrelated condition. It provided a questionnaire for appellant’s completion. OWCP afforded her 30
days to respond.
Appellant subsequently submitted two narrative statements indicating that she had physical
therapy and was disabled from work from June 28 to July 31, 2017, June 2 through 24 and July 3,
2018 to present. She also advised that every recurrence happened while she was asleep and, when
she woke up, she could not move her neck or back or shoulder.
In a November 14 and 30, 2018 reports, Dr. Matarese indicated that cervical pain had been
a recurring problem. He noted examination findings of the cervical spine, lumbar spine and right
shoulder and diagnosed cervical disc disorder at C5-6 with radiculopathy, other specific joint
derangements of right shoulder, and sprain of ligaments of lumbar spine. Dr. Matarese indicated
that appellant was unable to work for three weeks.
By decision dated December 11, 2018, OWCP denied appellant’s claim for a recurrence of
disability commencing June 28, 2017. By separate decision also dated December 11, 2018, it

3

denied her claim for recurrence of disability commencing June 2, 2018. By third decision dated
December 11, 2018 decision, OWCP denied appellant’s claim for recurrence of disability
commencing July 3, 2018.
On July 1, 2019 appellant, through counsel, requested reconsideration of OWCP’s three
December 11, 2018 decisions and submitted additional evidence.
In a December 4, 2018 report, Dr. Matarese described the May 31, 2016 employment
incident and appellant’s course of treatment, noting that she did not improve with conservative
treatment. He also discussed findings of cervical diagnostic testing. Dr. Matarese diagnosed
cervical C5-6 disc herniation with radiculopathy. He indicated, from an orthopedic standpoint,
that appellant exhausted a full course of conservative treatment two years subsequent to the
May 31, 2016 employment incident and that she remained symptomatic. Dr. Matarese advised
that she required operative intervention and suggested C5-6 discectomy and fusion.
In progress notes dated August 22 and November 14 and 30, 2018, and January 30,
February 22, March 30, May 8 and 13, and July 3, 2019, Dr. Matarese noted physical examination
findings and indicated that appellant’s neck and back pain have been a recurring problem, discuss
findings from diagnostic testing, and provide diagnoses of cervical disc disorder at C5-6 level with
radiculopathy (primary), sprain of ligaments of cervical spine (initial and subsequent encounters),
sprain of ligaments of lumbar spine (initial and subsequent encounters), other specific joint
derangements of right shoulder, not elsewhere classified, sprain. In an August 22, 2018 and
subsequent reports, Dr. Matarese opined that appellant was unable to work.
In an August 1, 2019 report, Dr. Ivan Chen, a physical medicine and rehabilitation
specialist, reported a history of the May 31, 2016 employment-related motor vehicle accident and
noted that appellant’s low back and neck pain began after such accident. He presented examination
findings and provided an assessment of low back pain, cervicalgia, and other cervical disc
displacement, unspecified cervical region. Dr. Chen recommended right cervical epidural
injections with fluoroscopy to treat discogenic pain.
An August 10, 2019 MRI scan report of the lumbar spine revealed disc displacement at the
L3-4, L4-5, L5-S1 levels without significant central canal or neural foraminal narrowing.
By decision dated September 27, 2019, OWCP denied modification of its three
December 11, 2018 decisions.
LEGAL PRECEDENT -- ISSUE 1
OWCP’s procedures require that in cases where recurrent disability for work is claimed
within 90 days or less from the first return to duty, the claimant is not required to produce the same
evidence as a recurrence claimed long after apparent recovery and return to work.5 Thus, in cases

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.5 (June 2013); see also R.E.,
Docket No. 20-0421 (issued May 17, 2021); R.W., Docket No. 17-0720 (issued May 21, 2018).

4

where a recurrence is claimed within 90 days of the first return to duty, the focus is on disability
rather than causal relationship of the accepted condition(s) to the work injury. 6
The Board has held that, if recurrent disability from work is claimed within 90 days or less
from the first return to duty, the attending physician should describe the duties whic h the employee
cannot perform and demonstrate objective medical findings that form the basis for the renewed
disability from work. 7
ANALYSIS -- ISSUE 1
The Board finds that the case is not in posture for decision regarding whether appellant has
met her burden of proof to establish a recurrence of disability beginning June 28, 2017 causally
related to her accepted May 31, 2016 employment injury.
OWCP’s procedures provide that, in cases where recurrent disability from work is claimed
within 90 days or less from the first return to duty, the claimant is not required to produce the same
evidence as for a recurrence claimed long after apparent recovery and return to work. 8 In cases
where recurring disability from work is claimed within 90 days or less from th e first return to duty,
the focus is on disability rather than causal relationship.9 The attending physician should describe
the duties which the employee cannot perform and the demonstrated objective medical findings
that form the basis for the renewed disability from work. 10
On March 29, 2017 OWCP accepted additional conditions of radiculopathy, cervical
region, and herniated disc at C4-5 and C5-6. Appellant returned to a full-time modified letter
carrier position on June 19, 2017 and claimed a recurrence of disability on June 28, 2017. The
evidence of record contemporaneous to the claimed recurrence include physical therapy reports
and Dr. Dane’s July 16, 2017 report, in which he noted that appellant had a flare-up of her neck
and lower back pain that kept her out of modified-duty work for five days and provided provisional
diagnoses of cervical radiculopathy, disc displacement with radiculopathy. As appellant claimed
a recurrence of disability within 90 days of her first return to duty, OWCP should have developed
and decided the claim under the proper recurrence standard, emphasizing disability rather than
causal relationship. 11 However, the October 23, 2018 OWCP development letter improperly
instructed her to provide medical evidence in accordance with the standard for a recurrence of

6

R.E., id.; K.R., Docket No. 19-0413 (issued August 7, 2019).

7

M.H., Docket No. 19-1552 (issued February 2, 2021); A.B., Docket No. 18-0978 (issued September 6, 2019); J.F.,
58 ECAB 124 (2006).
8

Supra note 5 at Chapter 2.1500.5(a) (June 2013); M.H., id.; R.W., supra note 5.

9

Id.; K.R., supra note 6.

10

Supra note 5 at Chapter 2.1500.5(b). M.H., supra note 7; A.C., Docket No. 17-0384 (issued September 11, 2017).

11

Id.; Order Remanding Case, Docket No. 18-0604 (issued October 21, 2019).

5

disability claim after 90 days of her return to duty, which required that she establish a change in
her medical condition. 12
OWCP’s procedures provide that OWCP is responsible for requestin g evidence.13 Its
procedures further provide that the claims examiner should contact the claimant in writing to
obtain evidence and should specifically request the information needed, tailored to the specifics of
the individual case. 14 In this instance, OWCP improperly developed appellant’s claim under the
standard for a recurrence of disability claim after 90 days from return to duty. 15 The Board finds
that this case must be remanded for further development. 16 Following any further development as
deemed necessary, OWCP shall issue a de novo decision.17
LEGAL PRECEDENT -- ISSUE 2
The Board has held that OWCP may accept a limited period of disability without
modification of a formal LWEC determination. 18 OWCP’s procedures provide that this occurs
when there is a demonstrated temporary worsening of a medical condition of insufficient duration
and severity to warrant a modification of an LWEC determination. 19 This narrow exception is
only applicable for brief periods of medical disability. 20 If the claimant is off work for a brief
period due to his or her temporary inability to perform the duties of the rated position, this period
of medical disability can be paid without modification of the LWEC determination. 21
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which resulted from a previous
compensable injury or illness and without an intervening injury or new expo sure in the work
environment. 22 This term also means an inability to work because a light-duty assignment made
12

Supra note 5 at Chapter 2.1500.6.

13

Id. at Chapter 2.800.4(c)(2) (June 2011).

14

Id. at Chapter 2.800.5. See also V.R., Docket No. 16-1167 (issued December 22, 2016).

15

Order Remanding Case, P.D., Docket No. 19-0763 (issued November 26, 2019).

16

Id.

17

See generally B.N., Docket No. 17-0787 (issued July 6, 2018); C.D., Docket No. 17-1074 (issued
August 28, 2017).
18

D.R., Docket No. 18-1197 (issued April 30, 2020); S.J., Docket No. 16-1195 (issued January 4, 2017);
Katherine T. Kreger, 55 ECAB 633 (2004).
19

Supra note 5 at Chapter 2.1501.10 (June 2013). See Order Remanding Case, G.P., Docket No. 19-1258 (issued
July 14, 2020); T.G., Docket No. 18-1064 (issued April 26, 2019).
20

Id.; L.T., Docket No. 18-0797 (issued March 14, 2019).

21

Supra note 19; see J.M., Docket No. 18-0196 (issued July 12, 2018).

22

20 C.F.R. § 10.5(x); T.J., Docket No. 18-0831 (issued March 23, 2020); J.D., Docket No. 18-1533 (issued
February 27, 2019).

6

specifically to accommodate an employee’s physical limitations, and which is necessary because
of a work-related injury or illness, is withdrawn or altered so that the assignment exceeds the
employee’s physical limitations. 23
An employee who claims a recurrence of disability due to an accepted employment-related
injury has the burden of proof to establish by the weight of the substantial, reliable, and probative
evidence that the disability for which he or she claims compensation is causally related to the
accepted injury. This burden of proof requires that a claimant furnish medical evidence from a
physician who, on the basis of a complete and accurate factual and medical history, concludes that,
for each period of disability claimed, the disabling condition is causally related to employment
injury, and supports that conclusion with medical reasoning. 24 Where no such rationale is present,
the medical evidence is of diminished probative value.25
ANALYSIS -- ISSUE 2
The Board finds that appellant has not met her burden of proof to establish recurrences of
disability commencing June 2 and July 3, 2018 causally related to her accepted May 31, 2016
employment injury.
The medical evidence of record is insufficient to establish that appellant’s accepted neck,
back, and shoulder conditions had worsened to the extent that she was totally disabled as of the
claimed recurrences of June 2 and July 3, 2018.
Appellant stopped work June 2, 2018. In a June 20, 2018 report, Dr. Matarese noted that
she had recurring problems of neck pain, lower back pain, and right shoulder pain, with the neck
and back pain more severe. He provided an assessment of unchange d sprain of ligaments of
lumbar spine, other specific joint derangements of right shoulder, and sprain of ligaments of
cervical spine. In a June 22, 2018 Form CA-20, Dr. Matarese noted that appellant was disabled
from June 2 through 25, 2018 and that she could return to light duty with restrictions of no lifting,
pushing, or pulling on June 25, 2018. However, he did not provide medical reasoning explaining
whether, how, and why her recurrent disability and current work restrictions were due to the
accepted May 31, 2016 injury. 26 Thus, Dr. Matarese’s report is insufficient to meet her burden of
proof.27
In his December 4, 2018 report, Dr. Matarese described the May 31, 2019 employmentrelated motor vehicle incident and provided a diagnosis of cervical C5-6 disc herniation with
radiculopathy. He noted that appellant had exhausted a two-year course of conservative treatment
23

Id.

24

J.D., Docket No. 18-0616 (issued January 11, 2019); C.C., Docket No. 18-0719 (issued November 9, 2018);
Ronald A. Eldridge, 53 ECAB 218 (2001).
25

E.M., Docket No. 19-0251 (issued May 16, 2019); H.T., Docket No. 17-0209 (issued February 8, 2019); Mary A.
Ceglia, Docket No. 04-0113 (issued July 22, 2004).
26

Id.

27

Id.

7

post the motor vehicle accident, she remained symptomatic and required operative intervention.
In his prior report of August 22, 2018 and subsequent reports from January through July 2019,
Dr. Matarese diagnosed cervical disorder at C5-6 level with radiculopathy, specific joint
derangements of right shoulder, not elsewhere classified, and initial and subsequent encounters of
sprain of ligaments of cervical and lumbar spine. He also opined that appellant was unable to
work. However, Dr. Matarese does not provide an opinion on whether the accepted employment
injury caused a recurrence of disability or otherwise provide rationale as to how work factors
caused or aggravated appellant’s disability, such that she could no longer perform her modified
work duties.28 Therefore, his reports are insufficient to meet appellant’s burden of proof.
Appellant also submitted an August 10, 2019 MRI scan. The Board has held that reports
of diagnostic tests, standing alone, lack probative value as they do not provide an opinion on causal
relationship between the accepted employment factors and a diagnosed condition.29
As the medical evidence of record is insufficient to establish that appellant’s accepted neck,
back, and right shoulder conditions had worsened to the extent that she was totally disabled from
work commencing on either June 2 or July 3, 2018, she has not met her burden of proof to establish
a recurrence of disability causally related to her May 31, 2016 employment injury.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that this case is not in posture for decision regarding whether appellant
has met her burden of proof to establish a recurrence of disability commencing June 28, 2017
causally related to her accepted May 31, 2016 employment injury. The Board further finds that
appellant has not met her burden of proof to establish a recurrence of disability commencing June 2
and July 3, 2018 causally related to her accepted May 31, 2016 employment injury.

28

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value).
29

See J.M., Docket No. 17-1688 (issued December 13, 2018).

8

ORDER
IT IS HEREBY ORDERED THAT the September 27, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed in part and set aside in part and the case is remanded
for further proceedings consistent with this decision of the Board.
Issued: October 19, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

